FILED
                           NOT FOR PUBLICATION                              MAR 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50093

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00143-RGK-1

  v.
                                                 MEMORANDUM *
KESHAWN MORRIS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                     Argued and Submitted February 18, 2011
                              Pasadena, California

Before: ALARCÓN, RYMER, and BYBEE, Circuit Judges.




       Keshawn Morris appeals the denial of a motion to suppress following entry

of a conditional guilty plea. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Officers had reasonable suspicion to detain Morris based on a 911 call from

a man who had just encountered him at Fame Liquor. The caller related that a

black adult male who was wearing a black shirt and light blue jeans had just

displayed a gun in a blue box he was carrying. The caller told the dispatcher that

the man was walking northbound on Sierra Way toward 16th Street. Although the

caller identified himself during the call, this information was not communicated to

the officers on the scene. The 911 call itself, however, was entitled to greater

reliability than an ordinary anonymous tip. See United States v. Terry-Crespo, 356

F.3d 1170, 1172 (9th Cir. 2004). Morris was stopped when he was seen in light

blue jeans and a black shirt, carrying a blue igloo cooler, and walking in the

forecast direction.

      The scope of the stop did not exceed the bounds of a Terry1 stop. That the

officers had their weapons drawn, ordered Morris to the ground, handcuffed him,

and took him to sit in the police car is not dispositive. Compare United States v.

Del Vizo, 918 F.2d 821, 824-25 (9th Cir. 1990) (arrest), with Allen v. City of Los

Angeles, 66 F.3d 1052, 1056-57 (9th Cir. 1995) (no arrest). Rather, we look to the

totality of the circumstances. Unlike cases where we have found that a detention

was converted to an arrest when similar conduct occurred, see, e.g., Del Vizo, 918


      1
          Terry v. Ohio, 392 U.S. 1 (1968).

                                          2
F.2d at 825; United States v. Delgadillo-Velasquez, 856 F.2d 1292, 1295-96 (9th

Cir. 1988), here the police reasonably suspected that Morris was armed. See Del

Vizo, 918 F.2d at 825 (involving a suspected drug deal without evidence that the

suspect was particularly dangerous, and contrasting cases where there was such

evidence, e.g., United States v. Greene, 783 F.2d 1364, 1367-68 (9th Cir. 1986)).

The encounter lasted no more than four minutes. While Morris was cooperative

(he hesitated only a second before complying with commands), safety was an

obvious concern given that he was thought to be carrying a gun. In these

circumstances it was not unreasonable to search the igloo. See Michigan v. Long,

463 U.S. 1032, 1051-52 (1983).

      As we reach this conclusion based only on information relayed to the

officers, it is unnecessary to decide whether the remaining information conveyed

during the 911 call may properly be considered.

      AFFIRMED.




                                         3